May 18, 2012


Mr. Arthur Cleveland D'Andrea
Assistant Solicitor General
P.O. Box 12548 (MC059)
Austin, TX 78711-2548
Ms. Susan C. Conway
Graves, Dougherty, Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, TX 78701

RE:   Case Number:  10-0374
      Court of Appeals Number:  03-08-00535-CV
      Trial Court Number:  D-1-GN-04-003621

Style:      TEXAS DEPARTMENT OF INSURANCE, HONORABLE MIKE GEESLIN,
      COMMISSIONER OF INSURANCE AND HONORABLE DANNY SAENZ, SENIOR ASSOCIATE
      COMMISSIONER
      v.
      AMERICAN NATIONAL INSURANCE COMPANY AND AMERICAN NATIONAL LIFE
      INSURANCE COMPANY OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Hecht not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Christian J. Ward    |
|   |Mr. Ron Beal             |